Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 2/1/2022.
Terminal Disclaimer filed on 11/1/2021 was received and approved to overcome the Double patenting rejection against Patent no.10,685,376.
Allowable Subject Matter
The closest prior art of record  are:
	Ogawa (9,904,930) discloses a customer management platform (advertising campaign management and optimization platform; abstract; column 1, lines 40-54 comprising one or more communicably coupled servers forming a network (system 100 includes user computer 104, advertiser computers 105, publisher computer 105, publisher computers 106, other entity computers 107, and server computers 108, all coupled or able to be coupled to the internet 102; each one or more computers 104-108 form a distributed network, Figure 1, column 2, lines 37-67; a database (data storage device 112 includes a database 116 and integrated and comprehensive advertising campaign management program 114; figure 1; column 3, lines 2-5); and creating and fulfilling advertisement campaigns (advertisers can easily, efficiently and optimally define, manage and implement advertising budgets and campaigns abstract and column 1, lines 40-54.
	Vierra (2017/0358013) discloses a customer management platform (system 110 for dynamically adjusting an online marketing campaign for a retailer (customer) abstract and paragraph 0011 comprising one or more computer networks 115 (Internet rd party servers (i.e. the one or marketing campaign servers 100 are communicatively coupled to one or more severs 130 over network 115, figure 1 and paragraph 0019 and creating and fulfilling advertisement campaign (i.e. launching new advertisement campaign and dynamically adjusting an online marketing campaigns on paragraphs 0011-0013.
	WO 2016/065153 to Revolution Technologies teaches a customer management platform (i.e. a system 100 and platform for customer to define and associate tags with their account “self-tagging” this self-tagging allows users to define and associate tags with contacts to manage interactions with their contacts (abstract and paragraphs 0030-0032); comprising one or more communicably coupled servers forming an internal network (i.e. the system 100 includes enterprise server 140 configured to provide tagging and communication information via network 190 to on-site information device (s) 130 located at one or sites (paragraphs 0082-0083 and figure 1); said one or more communicably coupled enterprise servers communicably coupled to one or more external 3rd party servers through one or more data exchange API translation layers (i.e. the enterprise server 140 is in communication with a third party marketing server that provides location based marketing services); a client device 110 is in communication 
	Tekiela et al. (2011/0161159) teaches on paragraph 0152 The utilization of campaign analytics facilitates the creation, performance monitoring, and optimization of campaigns that offer predictable results, sustainable virality, and the ability to leverage campaign results to drive business goals. Utilizing the disclosed systems and methods, marketers can build, deploy, and scale integrated private-label campaigns, perform sophisticated multivariate analysis of creative content and persuasive elements, automate targeted e-mail marketing initiatives, and more.
	Duncan (2016/0071117) teaches on paragraph 0176 MTI scores and campaign-based lead prioritization scores can help marketing teams in performing campaign and asset optimization, identifying successful assets and campaigns, and adjusting future marketing functions based on this information.
	Carlyle et al. (2015/0254709) teaches on paragraph 0070 specific campaign data set 327 can be utilized by a campaign optimization application 330 for the delivery of marketing messages and lead generation, as shown in FIGS. 5 and 6. The campaign optimization application 330 can be utilized by outside sources, including, but not limited to, the vendor servers 30.
	Attaran Rezaei et al. (2007/0245035) teaches on paragraph 0050 analyze the effectiveness of an online advertisement or lead generation campaign and optimize the selection of sectors and WebPages to choose the advertisement or lead generation. where advertisement can be any kind of advertisement, including but not limited to 
	Article by Weinguo Liu titled “ Online Advertisement Campaign Optimization” teaches like any marketing campaigns, Online advertisement campaigns need to be monitored, analyzed and optimized.  It is more so for Online campaigns are usually sold in auction style.  Prices can change very dynamically; the landing pages and the targeting profiles can all be changed frequently to improve effectiveness of a campaign.    
                    
	The current claims have overcome the prior art of record.  While it is believed that each of the claim exists individually in the prior art, the combination of the references requires a number of references that would no longer render the claims obvious to combine.


Point of contact

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688